U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number: 000-29870 AGAVE SILVER CORP. (Translation of registrant’s name into English) #890-789 West Pender Street Vancouver, BC V6C 1H2 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o DOCUMENTS FILED AS PART OF THIS FORM 6-K The documents listed in the Exhibit Index hereto are filed as a part of this Form 6-K and are incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 11, 2013 AGAVE SILVER CORP. (Registrant) By: /s/ Ronald Lang Name: Ronald Lang Title: President and Chief Executive Officer Form 6-K Exhibit Index1 Exhibit No. Q1 Interim Financial Statements – June 30, 2013 Q1 Interim MD&A – June 30, 2013 News Release – July 22, 2013 News Release – August 13, 2013 Management Information Circular – August 28, 2013 Notice of Shareholder Meeting – August 28, 2013 Notice of Shareholder Meeting and Record Date – August 28, 2013 News Release – August 29, 2013 Officer’s Certificate – August 30, 2013 Form of Proxy – August 30, 2013 News Release – September 9, 2013 News Release – September 30, 2013 Notice of Articles – October 2, 2013 Certificate of Change of Name – October 2, 2013 Notice of Change in Corporate Structure – October 3, 2013 News Release – October 3, 2013 Material Change Report – October 9, 2013 1 The date associated with each of the exhibits is the date the related document was filed on www.sedar.com.
